In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00062-CR
                                                ______________________________
 
 
                              CHARLES BENNETT BROWN,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                         On Appeal from the 6th Judicial District Court
                                                             Lamar County, Texas
                                                            Trial
Court No. 23984
 
                                                            
                                      
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Charles Bennett Brown appeals from
his conviction of delivery of cocaine in an amount of less than one gram within
a drug-free zone and sentence of eight years’ confinement.  Brown has filed a single brief, in which he
raises issues common to all of his appeals.[1]  He argues that the evidence is insufficient
to support the finding that the offense occurred in a drug-free zone as alleged
in the indictment and that the trial court committed reversible error in
allowing admission of extraneous offense testimony during punishment due to the
State’s exclusion of such testimony in its notice of intent to use extraneous
offense evidence. 
            We addressed these issues in detail
in our opinion of this date on Brown’s appeal in cause number
06-11-00061-CR.  For the reasons stated
therein, we likewise conclude that error has not been shown in this case.
            We affirm the trial court’s
judgment.
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date
Submitted:          September 7, 2011
Date
Decided:             September 9, 2011
 
Do
Not Publish           




[1]In
total, Brown appeals from two convictions of delivery of cocaine in an amount
of less than one gram within a drug-free zone in cause numbers 06-11-00061-CR
and 06-11-00062-CR and two convictions of delivery of cocaine in an amount of
more than one gram but less than four grams within a drug-free zone in cause numbers
06-11-00063-CR and 06-11-00064-CR.